83681: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35742: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83681


Short Caption:CLERMONT VS. DIST. CT. (WRIGHT)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A738499Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerCraig ClermontRenee M. Finch
							(Messner Reeves LLP)
						Scott L. Rogers
							(Messner Reeves LLP)
						


Real Party in InterestChristina WrightAshley M. Ferrel
							(Simon Law)
						Daniel S. Simon
							(Simon Law)
						


RespondentCarli Lynn Kierny


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


10/26/2021Filing FeeFiling fee paid. E-Payment $250.00 from Scott L. Rogers. (SC)


10/26/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-30825




10/26/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-30828




10/26/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-30829




10/26/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-30832




12/10/2021Notice/IncomingFiled Notice of Withdrawal of Appeal. (SC)21-35299




12/15/2021Order/DispositionalFiled Order Dismissing Petition. Petitioner has filed a notice of withdrawal of appeal.  The notice is construed as a motion to voluntarily dismiss petitioner's petition for writ of mandamus.  Cause appearing, the motion is granted and "this petition is dismissed." Case Closed/No Remittitur Issued. (SC)21-35742





Combined Case View